DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102 as being anticipated by Kalechofsky (U.S. Publication 20140223923).
Regarding claims 1, 8, Kalechofsky discloses a system, comprising: a superconducting or permanent magnet (see fig. 2 (9) also [0106] includes a magnet 9 such as an electromagnet or permanent magnet, [0065] a method of performing NMR spectroscopy); 
a high field portion corresponding to the superconducting or permanent magnet, wherein the high field has a range of 0.1-20T (see [0133-0135] the method also can provide that, after expulsion from the high field magnet, the material remains in the solid state. Once outside the polarizing cryostat the pellet can be maintained at a temperature where the T.sub.1 of the heteronuclei of interest is of a desired length of time. For example, this can be done by storing the pellet at 4 K and in a magnetic field&gt; 0.1 Tesla such as that provided by a permanent magnet); 
a low field portion positioned outside of the superconducting or permanent magnet, wherein the low field has a range of 0.01nT-100mT (see [0116] An easier and more scalable method is to expose the material to a low field. Polarization may be transferred between nuclei in a molecule by exposing it to a low magnetic field. This is known as low field thermal mixing ("LFTM"),  [0133-0135] The method also provides directing the pellet from the high field region of the magnet such that it is exposed for a brief time to a low magnetic field such as that provided by the Earth's ambient field (.about.0.5 G (about 50 micro tesla))); 
a shuttling mechanism (see fig. 2 (transfer vessel 3)) configured to deliver a sample between the low field portion and the high field portion (see [0103] the hyperpolarized precursor (such as an acid or a base including hyperpolarized nuclei) may be transferred from 
a polarization sub-assembly (see fig. 2 (1) the polarizing cryostat 1 [0106]) configured to hyperpolarize the sample while the sample (see [0104] material formatted into a high surface area form is polarized in a cryostat 1. Preferably, the material is polarized at a temperature between about 1 mK and 100 mk, more preferably between about 10 mK and about 40 mK. The temperature of the material is then increased, resulting in hyperpolarization (i.e., a state in which the polarization is above that at which it would ordinarily be at thermal equilibrium)) is within the low field portion (see [0104] The hyperpolarized material is then extracted from the transport cryostat 2 into an interim cryostat or transfer vessel 3 that maintains the hyperpolarized material at a higher temperature and lower magnetic field suitable for short term transport).
Claims 14, 17, 20 and 22-24  are rejected under 35 U.S.C. 102 as being anticipated by Jelezko (U.S. Publication 20180149717).
Regarding claim 14, Jelezko discloses a portable hyperpolarizer (see fig. 1 (3-6)), comprising: a sample holder configured to hold a sample (see fig. 1 (1,2)); a laser source configured to generate optical illumination at the sample in the sample holder (see fig. 1 laser (4) to sample (1,2)); and at least one microwave generator to direct microwaves at the sample (see fig. 1 via (5)), such that the optical illumination and the microwaves cause hyperpolarization in the sample (see [0008], method of hyperpolarisation of nuclear spins by 

    PNG
    media_image1.png
    624
    633
    media_image1.png
    Greyscale

Regarding claim 17, Jelezko further discloses a housing configured to support the sample holder, the laser diode, and at least one microwave generator (see fig. 5).
Regarding claim 20, Jelezko further discloses wherein the laser source includes a laser diode ([0045] Preferred light sources for optical pumping include lasers, light emitting diodes (LEDs) and other light sources with a suitable wavelength).
Regarding claim 22, Jelezko further discloses wherein the substance includes diamond particles in single-crystal, or micro-sized or nano-sized powder (see [0037]).
Regarding claim 23, Jelezko further discloses wherein the hyperpolarization in the sample is transferable to one of either an external solid or an external liquid (see [0028]).
Regarding claim 24, Jelezko further discloses configured with tubing for liquid flow of polarized diamond samples and surrounding liquid to and from the device (see fig. 5).

    PNG
    media_image2.png
    356
    448
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kalechofsky (U.S. Publication 20140223923) in view of Cassoni (U.S. Publication 20130327615).
Kalechofsky discloses the instant invention above except;
Regarding claims 2-3, Kalechofsky does not explicitly teaches wherein the shuttling mechanism includes a servo motor.
However Cassoni teaches an apparatus for transporting objects wherein the shuttling mechanism includes a servo motor (as explained in [0020] transfer element coupled to servo motor, also motion control elements includes hydraulic and pneumatic cylinders [0024]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Cassoni in Kalechofsky to gain the advantage of improved and effective motion components for transport mechanism.                                                         
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kalechofsky (U.S. Publication 20140223923) in view of Marcus (U.S. Publication 20090252686).
Kalechofsky discloses the instant invention above except;
Regarding claim 4, Kalechofsky does not explicitly teach wherein the substance includes diamond particles in single- crystal, or micro-sized or nano-sized powder.
However Marcus teaching hyperpolarization of Imaging agents teaches wherein the substance includes diamond particles in single- crystal, or micro-sized or nano-sized powder (see [0020] the imaging agent can be in dry particulate form. For example, the imaging agent 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Marcus in Kalechofsky to gain the advantage of longer T1 times which result in prolonged nuclear hyperpolarization yielding  various advantages for example high NMR receptivity [Marcus [0007, 0018]] .                                                         
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kalechofsky (U.S. Publication 20140223923) in view of Brinager (U.S. Publication 20150115691).
Kalechofsky discloses the instant invention above except;
Regarding claim 5, Kalechofsky does not explicitly teach wherein the shuttling mechanism includes: a conveyer belt; a rod; and a tube attached to the rod and configured to travel along the conveyer belt.
Brinager teaches a hauling system for mining material teaches wherein the shuttling mechanism includes (see fig. 3 haulage system 100): a conveyer belt (see fig. 2 The conveyor 106 may be a flexible belt conveyor that includes a flexible or foldable belt 110); a rod (see fig. 3 118, also [0025] The tubular framed support 118 is a polygonal, circular, elliptical, etc. shaped frame made from a similar material (e.g., a composite material, such as but not limited to carbon fiber)); and a tube attached to the rod and configured to travel along the conveyer belt (see fig. 3 408 attached to frame 118 and travel along belt 110, see [0029-32]).
.                                                         
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalechofsky (U.S. Publication 20140223923) in view of Romalis (U.S. Publication 20080106261).
Kalechofsky discloses the instant invention above except;
Regarding claim 9, Kalechofsky does not explicitly teaches wherein the polarization sub-assembly includes a laser configured to continuously apply laser light to the sample while the sample is within the low field portion.
However Romalis teaches a radio-frequency tunable atomic magnetometer for detection of nuclear quadrupole resonance (NQR) teaches wherein the polarization sub-assembly includes a laser configured to continuously apply laser light to the sample while the sample is within the low field portion (via laser light (electromagnetic radiation) to sample see [0057] The magnetometer includes a polarizing transmitter, as a means for increasing the magnetic polarization of the alkali metal vapor contained in the sensing cell (FIG. 1, 200). This serves to increase the sensitivity of the alkali metal vapor to a low intensity magnetic field impinging upon the sensing cell 100. In general, magnetic polarization in the alkali metal vapor may be increased by transmitting into the vapor any form of energy that includes a strong magnetic component. The present invention contemplates any means for transmitting such magnetic energy into the sensing cell, including, by way of nonlimiting example, electromagnetic radiation, focused or oriented magnetic fields, and any equivalent means that effectively increases the magnetic polarization of the alkali metal atoms. The heavy dashed line 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Romalis in Kalechofsky to gain the advantage of safely and reliably polarize a sample to achieve increased sensitivity and greater versatility in obtaining measurements on various subjects or objects [Romalis [0051]].                                                         
Regarding claim 10, Kalechofsky teaches a method of hyperpolarizing substances (see [0018] a method of producing a material containing hyperpolarized nuclei), comprising:; irradiating the substance with a series of microwave signals as one of either a single signal or as a frequency comb to hyperpolarize the nuclei in the substance (see [0024, 0038] at least one radio frequency coil for exposing the subject to radiation of a frequency selected to excite nuclear spin transitions in the hyperpolarized nuclei); and relaying polarization to nuclear spins of one of a surrounding solid or fluid (see [0024] a method of magnetic resonance (MR) investigation of a subject including a human subject or other organism is provided. The method includes producing a mixture including hyperpolarized nuclei as described herein, administering the mixture to the subject, exposing the subject to radiation of a frequency selected to excite nuclear spin transitions in the hyperpolarized nuclei, and detecting magnetic resonance signals from the subject, where the mixtures material may be a liquid, solid, and/or gas [0023]).
Kalechofsky does not explicitly teach applying optical illumination to a substance.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Romalis in Kalechofsky to gain the advantage of safely and reliably polarize a sample to achieve increased sensitivity and greater versatility in obtaining measurements on various subjects or objects [Romalis [0051]].                                                         
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalechofsky (U.S. Publication 20140223923), Romalis (U.S. Publication 20080106261) as applied to the rejection of claim 10 above and further in view of Marcus (U.S. Publication 20090252686).
Kalechofsky as modified teach the instant invention above except:
Regarding claim 11, Kalechofsky as modified does not explicitly teach wherein the substance includes diamond particles in single- crystal, or micro-sized or nano-sized powder.
However Marcus teaching hyperpolarization of Imaging agents teaches wherein the substance includes diamond particles in single- crystal, or micro-sized or nano-sized powder 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Marcus in Kalechofsky to gain the advantage of longer T1 times which result in prolonged nuclear hyperpolarization yielding  various advantages for example high NMR receptivity [Marcus [0007, 0018]] .                                                         
Kalechofsky as modified teach the instant invention above except;
Regarding claims 12-13, Kalechofsky as modified does not explicitly teach where the signal from the 
    PNG
    media_image3.png
    34
    32
    media_image3.png
    Greyscale
 in the diamond can be sign inverted with high fidelity.
However Marcus teaching hyperpolarization of Imaging agents teaches where the signal from the 
    PNG
    media_image3.png
    34
    32
    media_image3.png
    Greyscale
 in the diamond can be sign inverted with high fidelity (see [0019] where 13C is being used as imaging agent in MRI imagning which yields high impact and maximum signal strength, as thus reducing signal noise).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Marcus in Kalechofsky to gain the advantage of longer T1 times which result in prolonged nuclear hyperpolarization yielding  various advantages for example high NMR receptivity [Marcus [0007, 0018]] .                                                         



Claims 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jelezko (U.S. Publication 20180149717)
Jelezko teach the instant invention above except:
Regarding claims 15-16, Jelezko does not explicitly teach an interface to at least one of either a nuclear magnetic resonance spectrometer or a magnetic resonance imaging machine.
However in [0086] Jelezko teaches the use of hyperpolarized particles in NMR and MRI applications, which make it obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use some form of interface or device/connection to transfer the hyperpolarized particles to be used in NMR/MRI application in order to gain advantage of enhancing the contrast of an MRI image to achieve better resolution [Jelezko [0086]]
Regarding claim 21, wherein the laser source includes a multiple fiber coupled laser configuration (see [0043] optically pumped laser for polarization, whereas optically pumped laser known to have fiber optic cable as evident by Schwartz (U.S Publication 20190369175) see [0336] optical source may comprise a 3 W fiber-coupled laser. For polarization detection).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jelezko (U.S. Publication 20180149717) in view of Romalis (U.S. Publication 20080106261)
Jelezko teach the instant invention above except:
Regarding claims 18-19, Jelezko does not explicitly teach wherein the housing is compact, rigid, and lightweight.
However Romalis teaches a radio-frequency tunable atomic magnetometer for detection of nuclear quadrupole resonance (NQR) teaches wherein the housing is compact, 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Romalis in Kalechofsky to gain the advantage of safely and reliably polarize a sample to achieve increased sensitivity and greater versatility in obtaining measurements on various subjects or objects with the use of a compact system that is relatively inexpensive to assemble and operate [Romalis [0010, 0051]].
Allowable Subject Matter
6.	Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claim 7, wherein the shuttling mechanism has a shuttling speed up to 2 m/s with an acceleration of up to 30 m/s2.
Regarding claim 9, wherein the polarization sub-assembly includes a laser configured to continuously apply laser light to the sample while the sample is within the low field portion.
					Examiner Notes
7. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Warren (U.S. Publication 20160169998) discloses methods for nuclear spin polarization enhancement via signal amplification by reversible exchange at very low magnetic fields.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858